Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 11th, 2020 and July 13th, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application 2016/0042912.
Regarding claim 1, ‘912 discloses a liquid chip (Fig. 4G) comprising an upper chip 400 and a lower chip 200 and a waterway space having inlet and outlet 242,244 paths spaced apart from one another by spacers 432 the upper surfaces of the upper and lower chip facing one another (Fig. 4G), each of the upper and lower chip comprising a substrate formed with cavities 438, 224 (Fig. 4G) penetrating the upper and lower surface and a support 252 disposed to comprise an upper surface of a substrate and a hole part formed with plural holes 290 in a region where a cavity of an upper surface is 
Regarding claim 2, ‘912 shows a predetermined portion of an end of a first electrode surrounds a portion in vicinity of a hole part (Fig. 5).
Regarding claim 5, ‘912 discloses an electrode comprising graphene which is a conductive glassy carbon material.
Regarding claim 6, other ends of the first and second electrode in ‘912 have constant area (Fig. 5).
Regarding claims 7 and 11, ‘912 shows portions of first and second electrodes insulated by silicon nitride 505.
Regarding claim 10, ‘912 shows first and second electrode ends located in the support 505 (Fig. 5).
Regarding claim 12-13, ‘912 shows a subsrate and support material are silicon nitride [0021,24]
Regarding claim 14, ‘912 discloses a thin film layer 252 composed of graphene [0040].
Regarding claim 15, ‘912 shows in Fig. 4G a thin film layer 252 disposed inside a waterway space.
Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881